Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 1 of 37 Page ID #:1


                                                                      5/20/2020
                                                                                 DD




                                               2:20-cv-04525-JAK(PVCx)




                                                           RECEIVED
                                                    CLERK, U.S. DISTRICT COURT




                                                     5/18/2020
                                                  CENTRAL DISTRICT OF CALIFORNIA
                                                     BY: ________BBB______
                                                                 DD        DEPUTY
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 2 of 37 Page ID #:2
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 3 of 37 Page ID #:3
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 4 of 37 Page ID #:4
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 5 of 37 Page ID #:5
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 6 of 37 Page ID #:6
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 7 of 37 Page ID #:7
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 8 of 37 Page ID #:8
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 9 of 37 Page ID #:9
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 10 of 37 Page ID #:10
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 11 of 37 Page ID #:11
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 12 of 37 Page ID #:12
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 13 of 37 Page ID #:13
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 14 of 37 Page ID #:14
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 15 of 37 Page ID #:15
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 16 of 37 Page ID #:16
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 17 of 37 Page ID #:17
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 18 of 37 Page ID #:18
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 19 of 37 Page ID #:19
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 20 of 37 Page ID #:20
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 21 of 37 Page ID #:21
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 22 of 37 Page ID #:22
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 23 of 37 Page ID #:23
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 24 of 37 Page ID #:24
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 25 of 37 Page ID #:25
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 26 of 37 Page ID #:26
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 27 of 37 Page ID #:27
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 28 of 37 Page ID #:28
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 29 of 37 Page ID #:29
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 30 of 37 Page ID #:30
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 31 of 37 Page ID #:31
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 32 of 37 Page ID #:32
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 33 of 37 Page ID #:33
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 34 of 37 Page ID #:34
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 35 of 37 Page ID #:35
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 36 of 37 Page ID #:36
Case 2:20-cv-04525-JAK-PVC Document 1 Filed 05/20/20 Page 37 of 37 Page ID #:37
